Citation Nr: 1607567	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  15-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability other than PTSD.

3.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.     

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985, January 1991 to March 1991, and in September 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The Board's decisions finding that new and material evidence has not been received to reopen the claim for service connection for PTSD and reopening the claims for   service connection for an acquired psychiatric disability other than PTSD and sleep apnea are set forth below.  The reopened claims for service connection for an acquired psychiatric disability other than PTSD and sleep apnea are addressed in the REMAND portion of the decision below.   

FINDINGS OF FACT

1.  Service connection for a psychiatric disorder to include PTSD was denied by an April 2010 Board decision.  

2.  Evidence added to the record since the April 2010 Board decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD. 

3.  Evidence received since the final April 2010 Board decision not cumulative or redundant of the evidence at the time of the decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder other than PTSD. 

4. January 2003 and November 2004 rating decisions, each of which the Veteran was notified of shortly thereafter, denied the Veteran's claim for service connection for sleep apnea.  

5.  Evidence received since the November 2004 rating decision is not cumulative or redundant of the evidence at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea. 

CONCLUSIONS OF LAW

1.  The April 2010 Board decision that denied service connection for a psychiatric disorder to include PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2009) (2015).

2.  New and material evidence has not been received to reopen the previously denied claim for entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108,  7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received since the April 2010 Board to reopen the Veteran's claim for service connection for a psychiatric disorder other than PTSD.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015).

4.  The January 2003 and November 2004 rating decisions that denied service connection for sleep apnea are final.  See 38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002), (2004) [2015].  

5.  New and material evidence has been received since the November 2004 rating decision to reopen the Veteran's claim for service connection for sleep apnea.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  VA's office of General Counsel has determined that the Kent decision is not controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide "case-specific" notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (November 21, 2014). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  

As the Board's decisions below to reopen the Veteran's claims for service connection for a psychiatric disability other than PTSD and sleep apnea are  completely favorable, no further actual is required with respect to this aspect of the appeal to comply with the VCAA.  However, consideration of the merits of these claims is deferred pending additional development consistent with the VCAA.

With respect to the matter of whether new and material evidence has been received to reopen a claim for service connection for PTSD, VA has satisfied its duty to notify under the VCAA.  Specifically, November 2012 and January 2013 letters, sent prior to the initial unfavorable decision on appeal issued in March 2013,  provided the Veteran with the definition of new and material evidence and, while no longer required (and these letters referenced a November 2004 rating decision as being the last final adjudication of the matter for consideration, instead of the April 2010 Board decision), the basis for the prior denial of the claim.  General notice as to the underlying claim for service connection was also provided by these letters.  As such, these letters were compliant with Kent, or represent harmless error given the interpretation of the VA office of General Counsel in VAOPGCPREC 6-2014.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been obtained and considered.  In addition, the Veteran was afforded a VA examination in February 2013 addressing his claim for service connection for PTSD.  While this examination is otherwise adequate to make the determination with respect to PTSD herein, and there is not of record an assertion that this examination was inadequate or a request for further examination, the duty for such does not arise until new and material evidence has been submitted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).  Thus, as the Board will determine below that the Veteran has not submitted new and material evidence to reopen the claim for service connection for PTSD, there is no duty to provide the Veteran with further examination with respect to the petition to reopen the claim for service connection for PTSD.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the petition to reopen the claim for service connection for PTSD.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA with respect to this matter would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to the petition to reopen the claim for service connection for PTSD.  Therefore, he will not be prejudiced as a result of the Board's determination with respect to this matter  

II.  Analysis

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims adjudicated herein.

Under legal authority in effect currently and at the time of the prior denials in question, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection also may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  
See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has been interpreted to permit service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  [An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.]  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843-39852 (July 13, 2010). 

A Board decision is final and may not be revised on the same factual basis.  
38 U.S.C.A. § 7104.  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration. See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in final Board or RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A.  PTSD/Other Acquired Psychiatric Disability

In an April 2010 decision, the Board reopened a claim for service connection for service connection for a psychiatric disorder to include PTSD and bipolar disorder but denied this claim on the merits.  In October 2010 (and after such documents were returned as undeliverable), the Veteran was advised of the decision and his appellate rights; however, he did not request reconsideration or appeal of the denial to the Court.  Therefore, the April 2010 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2009) (2015).

The evidence before the Board at the time of the April 2010 decision included the  STRs, to include one dated in December 1983 in which the Veteran complained of difficulty sleeping and expressed concern over his new job and his parents' divorce and remarriages.  It was recommended that he receive counseling from his medical officer or a chaplain.  In January 1984 the Veteran complained of a lack of sleep, nervousness, and diarrhea.  It was noted that he appeared to be very nervous.  The STRs do not contain further complaints, treatment, or diagnoses related to any mental disorders. 

The Veteran's military personnel records indicate that he received no awards or decorations during his 1981 to 1985 active service, and received the Good Conduct Award and National Defense Service Medal for his active service in 1991.  He also received the National Defense Service Medal for his September 1992 active service. He did not receive a Purple Heart or other decoration indicative of involvement in combat with the enemy, and there is no indication from his military records that he participated in combat. 

An August 1984 VA treatment report diagnosed the Veteran with depression related to an inability to discuss war experiences with others.  He was prescribed Prozac, and there was an improvement in his symptoms at treatment the following month. In November 1994, his diagnosis was major depression, in full remission, and "rule out" bipolar disorder II.  In May 1995 the Veteran was noted to have probable bipolar disorder, II, hypomanic, in partial remission.  

In an April 1997 statement, the Veteran described symptoms of insomnia, depression, and general tiredness had affected his career and personal life.  He reported feeling extremely nervous but guilty if he complained, which led to more stress.  He wrote that during his service in the Gulf War, enemy mines had struck his ship, and that he had assisted in moving all of the flammable supplies to a lower deck.  The Veteran's mother wrote in July 2007 that the Veteran was an adjusted, happy person before going to the Gulf, and that when he came back he had increased insomnia, nervousness, depression, and a lack of interest in anything. 

Also of record at the time of the April 2010 Board decision were reports from March 1998 VA PTSD examination.  The examiner noted that the Veteran's STRs from July 1981 to July 1985 show no psychiatric involvement or treatment, and no family involvement that could have psychiatric consequences.  At the examination, the Veteran reported that he had depressed symptoms which included a loss of enthusiasm, brooding, a lack of interest in sex, and thoughts of suicide.  The examiner felt that the Veteran had bipolar disorder, mild, perhaps on the increase, but he could not connect it to service "with any measurements."  There was no psychotic involvement.   

Thereafter, in September 2002, the Veteran was diagnosed with compulsive personality disorder, and he began taking Zoloft in October 2002 to help with nightmares and hypervigilance.  In January 2003 the Veteran was admitted to a VA facility due to suicidal ideation.  He reported having felt depressed and lonely, and it was noted that he had recently been divorced and had gone on a cocaine binge. He endorsed a low energy level and lack of motivation, but there was no clear evidence of anhedonia.  It was noted that there was no evidence by history for a mood disorder prior to the onset of drug abuse approximately ten years before.  The Veteran indicated that he was a stock clerk during the Gulf War, and that he participated in search and rescue missions and witnessed an accident on the ship in which six soldiers were killed when they were trapped in a fire.  He said that he had recurrent, intrusive thoughts and nightmares for about two years before his drug abuse began. 

The Veteran was hospitalized at a private facility in February 2004 because of a longstanding history of depression and PTSD.  He was having difficulty sleeping, racing thoughts, depression, agitation, auditory hallucinations, flashbacks, and suicidal thoughts.  His symptoms stabilized during the 12-day hospitalization.  His diagnoses included bipolar affective disorder mixed type and PTSD.  During March 2004 VA treatment, the Veteran said that he had PTSD from combat in Desert Storm, where he said he "saw a lot of death and terrible things."  He had nightmares from which he would awake crying and sweating, had trouble falling and staying asleep, and his appetite fluctuated.  The diagnoses included bipolar disorder I, and "rule out" PTSD. 

VA treatment records from April 2004 indicate that the Veteran was agitated and anxious, with suicidal thoughts and a sleep disturbance.  He said he was aboard the U.S.S. Ranger near Beirut in 1983 when a major fire killed 11 people.  He saw people burned "like charcoal," and he picked up dead pilots on search-and-rescue missions.  The treating social worker was unable to diagnose military related PTSD due to the coexisting substance abuse, generalized anxiety, and bipolar disorder. The Veteran underwent inpatient VA mental health addiction treatment from April 2004 to June 2004.  At June 2004 treatment he was noted to have poor insight and impulse control. 

At a July 2004 examination for a Social Security claim, the Veteran was diagnosed with schizoaffective disorder, bipolar type.  He was noted to be an unreliable personal historian who frequently contradicted himself.  In an undated stressor statement, the Veteran wrote that on January 2, 1991, he shot Stinger missiles on the top of the USS New Orleans, at which time he saw Kuwait on fire and several boats getting close to his location.  In May 2005, the Veteran was noted to have mood disorder, NOS (not otherwise specified), likely bipolar, but possibly substance-induced if the Veteran had used drugs recently.  He was also diagnosed with "rule out" PTSD. 

In a stressor statement submitted in January 2006, the Veteran wrote that he had witnessed a soldier's arm torn off in battle, and that missiles were hitting all around his ship.  He also said he had shot missiles that hit patrol boats.  He wrote that the situation on the ship was chaotic and that he communicated with air traffic, which was stressful.  In addition, his ship was a hospital ship, and he saw a lot of wounded soldiers.  In an April 2006 statement, the Veteran wrote that when serving on the shores off of Kuwait, he was under stress from enemy aircraft coming in.  There was also stress because the orders changed so much, and he shot Singer missiles from the top level of the ship.  In July 1996, he Veteran submitted information indicating that the U.S.S New Orleans was deployed off the coast of Kuwait during Operation Desert Storm.  August 2006 private treatment records from D.A.P.A. indicate that the Veteran was diagnosed with bipolar mixed with psychotic features, and PTSD.  

Additional evidence before the Board at the time of the April 2010 decision included reports form a private psychological evaluation conducted in November 2006 that resulted in the opinion that that the Veteran met the diagnostic criteria for PTSD related to the events he said he had witnessed on the U.S.S. Ranger.  The Veteran was noted to have been unable to get the memories of people without limbs or eyes or who were horribly burned out of his mind.  In addition to PTSD, he was diagnosed with major depression, recurrent with psychotic features and generalized anxiety disorder.  

Thereafter, the Veteran reported in a December 2006 statement that he had received incoming fire from snipers and boats during his service in the Gulf War.  A February 2007 treatment report noted that the Veteran was suffering from anxiety disorder, NOS; a history of bipolar disorder; obsessive compulsive disorder; cocaine dependence, in remission; and personality disorder, NOS.  It was noted that he had flashbacks and memories related to being in smoke in the Gulf War, and did not feel safe a lot of the time.  The Veteran reported during May 2008 VA treatment that he was having nightmares and anxiety attacks caused by watching news about the war on television.   

After reopening the claim, the Board denied the Veteran's claim for service connection for PTSD based on a finding that the objective evidence of record did not reasonably support a finding that the Veteran engaged in combat with the enemy as defined by VAOPGCPREC 12-99 (Oct. 18, 1999).  In making this determination, the Board acknowledged the Veteran's accounts of exposure to combat, to include having been fired upon and seeing injured servicemen and dead bodies, but found such to not have corroborated by the objective evidence of record or verifiable due to the lack of sufficient specificity.  With respect to diagnoses of PTSD of record, the Board noted that there was no verified in-service stressor to which the disorder could be linked [which was required given the fact that the Veteran's assertions with respect to such were not adequate to find that such occurred given the lack of evidence that he engaged in combat], as required for a grant of service connection under by 38 C.F.R. § 3.304(f).  As for psychiatric disability other than from PTSD, the Board denied service connection for such based on a finding that the record did not contain any competent opinions linking bipolar disorder or any other of the claimed non-PTSD mental disorders to the Veteran's military service. 

The evidence added to the record since the April 2010 Board decision includes a statement received in October 2012 from an individual who reported that he knew the Veteran before his served in Operation Desert Storm and had noticed that since such service, the Veteran displayed behavioral changes, anxiety, depression, mood swing, and nightmare that were difficult for him to talk about.  Also received in November 2012 was a statement from the Veteran reporting a stressor of witnessing a helicopter crash while serving on the U.S.S. New Orleans.  

The aforementioned February 2013 VA psychiatric examination resulted in diagnoses to include obsessive compulsive disorder and bipolar disorder and a conclusion that the Veteran did not meet the criteria for a diagnosis of PTSD.  Reports of continuing VA outpatient treatment for psychiatric problems dated through 2014 (contained in the VVA file) were also received.  Also added to the record is a Formal Finding by the RO in April 2015 that the information with respect to stressors supplied by the Veteran was insufficiently specific to send to the U. S. Army and Joint Services Records Research Center (JSRRC) for verification of such stressors.  Finally, the evidence added to the record in connection with the petition to reopen includes a November 2013 statement by a private mental health professional that included an opinion that the Veteran's bipolar disorder and anxiety disorder were "more likely than not aggravated by the pain and discomfort resulting from his service connected chronic sinusitis as well as the traumatic events he was exposed to while in military service," and an October 2015 statement from a private examiner that sleep apnea "permanently aggravates his depression and anxiety."  

The evidence discussed above added to the record since the April 2010 Board decision does not contain any objective evidence that would corroborate that the Veteran experienced a stressor during service so as to result in a diagnosis of PTSD for which service connection could be granted in accordance with 38 C.F.R. §§ 38 C.F.R. § 3.304(f) and 4.125(a).  In this regard, and as reflected by the Formal Finding by the RO in April 2015, as with respect to the evidence before the Board in April 2010, the records subsequent to this decision does not contain a stressor statement of sufficient specificity to allow for verification by the JSRRC.  Furthermore, the statements submitted by and on behalf of the Veteran describing stressors/relating psychiatric disability to service are essentially duplicative or cumulative of similar statements at the time of the April 2010 Board decision and are thus not "new."  

In short therefore, when considering the newly submitted evidence-to include in particular the February 2013 VA psychiatric examination finding that the criteria for a diagnosis of PTSD were not met-in light of all the evidence of record, including that previously of record at the time of the April 2010 Board decision, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.  Accordingly, new and material evidence has not been received that is sufficient to reopen the previously denied claim for service connection for PTSD, and the Veteran's petition to reopen such claim is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

With respect to the matter of entitlement to service connection for a psychiatric disorder other than PTSD, given the November 2013 opinion by the private mental health professional linking such disability to service and/or the service connected upper respiratory disability and, given the potential for service connection to be granted for sleep apnea pursuant to this appeal, the October 2015 private physician opinion linking psychiatric problems to sleep apnea, the Board finds that this evidence received in connection with the petition to reopen-not previously of record, and not cumulative or duplicative of other evidence of record-raises a reasonable probability of substantiating a claim for service connection for a psychiatric disorder other than PTSD.  Therefore, as the Board finds that this evidence is both new and material, the criteria for reopening the claim for service connection for a psychiatric disorder other than PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.

B.  Sleep Apnea 

January 2003 and November 2004 rating decisions, each of which the Veteran was notified of shortly thereafter, denied the Veteran's claim for service connection for sleep apnea.  The Veteran did not perfect an appeal to the Board with respect to either issue.  Moreover, no additional service records have since been associated with the claims file warranting reconsideration of the previously denied claim for service connection for sleep apnea.  See 38 C.F.R. § 3.156(c) (2015).  Therefore, the January 2003 and November 2004 rating decisions are final as to the evidence then of record, and are not subject to reconsideration on the same factual basis.  See 38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002), (2004) [2015].  The November 2004 decision is the last final decision addressing the claim for service connection for sleep apnea on any basis.  

Summarizing the pertinent evidence of record at the time of the last final rating decision addressing the claim for service connection for sleep apnea-namely, the November 2004 rating decision-such evidence included the STRs, which reflected multiple instances of treatment for upper respiratory complaints [service connection was ultimately granted for chronic sinusitis, now characterized as rhinitis].  STRs dated in December 1983 and January 1984 denote complaints by the Veteran of an inability to sleep related to stress, but the STRs contained no evidence of sleep apnea.  Also of record at the time of the November 2004 rating decision were reports from VA hospitalization for unrelated problems in August and September 2002 that reflected a referral for a sleep study for evaluation of sleep apnea.  Reports from a November 2002 VA examination diagnosed the Veteran with an unspecified sleep disturbance, "strongly suspected" by the examiner to be obstructive sleep apnea.  The examiner stated that is was unlikely that the Veteran's sleep disorder was etiologically related to his service connoted upper respiratory disability.  In light of this evidence, the November 2004 rating decision denied service connection for sleep apnea based on determination that the evidence did not show that this condition was related to service.  

Evidence added to the record since the November 2004 rating decision includes reports from an April 2015 VA examination that reflected an opinion that sleep apnea was not etiologically related to service, but did not include an opinion addressing whether this condition was related to the service connected rhinitis.  Also received was a statement from a private physician dated in October 2015 that indicated that the service-connected rhinitis "aided in the development of and permanently aggravates his OSA [obstructive sleep apnea]."  

In short, the Board finds that the October 2015 opinion received in connection with the petition to reopen linking sleep apnea to service connected rhinitis, which is not previously of record and is not cumulative or duplicative of other evidence of record, raises a reasonable probability of substantiating the claim for service connection for sleep apnea.  Therefore, as the Board finds that this evidence is both new and material, the criteria for reopening the claim for service connection for sleep apnea are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD, the appeal with respect to this issue is denied.

New and material evidence having been received, the claims for service connection for a psychiatric disability other than PTSD and sleep apnea are reopened; the appeal with respect to these issues is granted to this extent only.

REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the reopened claims for service connection for a psychiatric disability other than PTSD and sleep apnea so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First with respect to the merits of the reopened claim for service connection for a psychiatric disability other than PTSD, the February 2013 VA psychiatric examination did not include an opinion as to whether the obsessive compulsive disorder and bipolar disorder diagnosed at this examination, or any other psychiatric disability other than PTSD, was etiologically related to service or the service connected rhinitis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, at 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12  (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In light of the above precedent and the November 2013 private opinion that included an opinion linking bipolar disorder and anxiety disorder to service and/or  the service connected upper respiratory disorder and the October 2015 statement from a private examiner that sleep apnea permanently aggravates his depression and depression, the Board find that an addendum opinion from the mental health professional who conducted the February 2013 VA examination, or a suitable substitute, that includes opinions as to whether a psychiatric disorder other than PTSD is etiologically related to service or, to include by way of aggravation, the service connected rhinitis or potentially service connected sleep apnea, is required to fulfill the duty to assist the Veteran.  Id.; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to sleep apnea, given the October 2015 private opinion indicating that the service-connected rhinitis aggravated sleep apnea, and the fact that the clinician  who conducted the April 2015 VA examiner did not express an opinion as to whether the Vetean's sleep apnea is etiologically related to his service connected rhinitis, to include by way of aggravation, the Boards find that an addendum opinion from the clinician who conducted this examination, or a suitable substitute, that includes an opinion as to whether the Veteran has sleep apnea that is etiologically related to the service connected rhinitis, to include by way of aggravation, is required to fulfill the duty to assist the Veteran.   Id. 

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The electronic record, to include a copy of this remand, must be available for review by the VA mental health professorial who conducted the February 2013 examination for the purposes of providing an addendum opinion.  If this individual is not available, an appropriate substitute should provide the opinion.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Based on a review of the electronic record, the mental health professional should provide an opinion as to whether it as likely as not (a 50% or higher degree of probability) that a psychiatric disability other than PTSD is (1) causally related to service or (2) causally related, to include by way of aggravation, service connected rhinitis or sleep apnea.  

If it is not possible to provide the requested opinions without resort to speculation, the mental health professional should state why speculation would be required in this case (e.g., if the requested determinations are beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the mental health professional should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions.

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  The electronic record, to include a copy of this remand, must be available for review by the VA clinician who conducted the April 2015 examination addressing sleep apnea  for the purposes of providing an addendum opinion.  If this individual is not available, and appropriate substitute should provide the opinion.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Based on a review of the electronic record, the clinician should provide an opinion as to whether it as likely as not (a 50% or higher degree of probability) that sleep apnea is causally related, to include by way of aggravation, service connected rhinitis.   

If it is not possible to provide the requested opinion without resort to speculation, the clinician should state why speculation would be required in this case (e.g., if the requested determinations are beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the clinician should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions.

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completion of the above and any other indicated development, the AOJ should review the expanded claims file and determine whether either of the claims that have been remanded may be granted.  If either claim is denied, the AOJ should furnish the Veteran and his attorney with an appropriate supplemental statement of the case that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


